Citation Nr: 1748472	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for epiphoria (tearing) of the right eye, to include as residuals of a TBI.

3.  Entitlement to service connection for headaches, to include as residuals of a TBI.

4.  Entitlement to service connection for sinusitis/rhinitis, to include as residuals of a TBI.

5.  Entitlement to service connection for short term memory loss/confusion, to include as residuals of a TBI.




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the RO in Boston, Massachusetts, which denied service connection for glaucoma, tearing of the right eye, headaches, sinus problems, and short term memory loss/confusion.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Throughout the course of this appeal, the Veteran has asserted that glaucoma, tearing of the right eye, headaches, sinus problems, and short term memory loss/confusion are the long-term manifestations of suffering blunt force trauma to the head and face associated with the service-connected residuals of a mandible fracture.  During the course of the instant appeal, as more fully discussed below, the in-service blunt force trauma injury to the head and face was diagnosed as a TBI.  For these reasons, the Board has recharacterized the issues on appeal in order to encompass all claimed symptoms of disability and bases of entitlement to service connection.   

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

The issues of entitlement to service connection for glaucoma, tearing of the right eye, headaches, sinusitis/rhinitis, and short term memory loss/confusion are REMANDED to the RO.


REMAND

VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In August 2014, the Veteran filed a formal claim for VA disability compensation via VA Form 21-526EZ, asserting service connection for glaucoma, tearing of the right eye, headaches, sinus problems, and short term memory loss/confusion related to a head/face injury.  The January 2015 rating decision denied service connection for glaucoma, tearing of the right eye, headaches, sinus problems, and short term memory loss/confusion as secondary to the service-connected residuals of a fractured mandible; however, the Veteran was not provided a VCAA notice of the requirements to substantiate a claim for service connection, or for establishing service connection for residuals of a TBI, prior to the January 2015 rating decision.  Although a general correspondence was sent to the Veteran in December 2014, this correspondence did not comply with the VCAA notice requirements; additionally, neither the January 2015 rating decision nor the December 2016 Statement of the Case acknowledged that a VCAA notice had been provided to the Veteran.  As such, a remand is required for the Veteran to be provided with adequate VCAA notice prior to adjudication.

Outstanding Private Medical Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran to obtain evidence that is potentially relevant to the issues on appeal.

In submitting the August 2014 claim, the Veteran also provided a private treatment record in support of service connection for glaucoma.  It does not appear that the Veteran was asked to provide any relevant private treatment records or that information regarding such private provider(s) was solicited from the Veteran so that private treatment records could be obtained on the Veteran's behalf.

Service Connection for TBI Residuals

As discussed above, the Veteran contends that glaucoma, tearing of the right eye, headaches, sinus problems, and short term memory loss/confusion are the result of an in-service injury whereby the Veteran suffered blunt force trauma to the head and face from getting hit by a baseball.  During a December 2016 VA examination, the Veteran denied a loss of consciousness, but reported feeling disoriented for a period of time after the accident.  The Veteran reported being hospitalized with a fractured mandible for approximately four to eight weeks.  Service treatment records reflect that the Veteran was hospitalized for approximately five weeks from May 1957 to June 1957, but was initially refused treatment at the hospital because the doctor was unavailable; the Veteran was admitted to the hospital three days after the injury upon the insistence of a sick call doctor.  In a December 2015 statement, the Veteran asserts that the in-service head injury was not properly treated within a reasonable amount of time and may have caused or contributed to the claimed disorders.

The December 2016 VA examination report shows the Veteran complained of symptoms such as cognitive and memory impairment, along with a decline in motor skills; nonetheless, the VA examiner indicated negative responses to subjective symptoms of TBI such as complaints of impairment of memory, attention, concentration, or executive functions, noted the Veteran was always oriented to person, time, place, and situation, and indicated that the Veteran denied any other subjective symptoms of TBI.  The December 2016 VA examination report reflects the in-service accident was diagnosed as a TBI, but the VA examiner did not assess the severity of the TBI.  Furthermore, the December 2016 VA examiner opined that it is less likely than not that the Veteran has residuals attributable to a TBI.  The VA examiner stated that the Veteran exhibited recent difficulty with memory and cognition and that a MRI and neuropsychological testing point to a dementing process, possibly to include microvascular disease and/or Alzheimer's disease.  

The December 2016 VA examiner did not address whether the Veteran's currently diagnosed glaucoma disorder, epiphoria of the right eye, headache disorder, and sinusitis/rhinitis are attributable to TBI residuals, nor did the VA examiner provide an opinion as to whether the claimed disorders may have been aggravated by the TBI or by the initial lack of treatment for the head injury during service; the VA examiner also did not address whether the potential microvascular disease and/or Alzheimer's disease seen on the MRI could be a long-term manifestation of the in-service TBI.  Additionally, the December 2016 VA examiner based the opinion on an incomplete medical record because private medical records relevant to the appeal have yet to be obtained, and, in concluding that the Veteran does not have residuals of a TBI, the VA examiner did not elicit a history from the Veteran regarding the onset of symptoms of the current disorders relative to the in-service TBI.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  For these reasons, the Board finds that the December 2016 VA examination report is inadequate and a new VA examination and opinion should be obtained addressing the relationship between the current glaucoma disorder, epiphoria of the right eye, headache disorder, sinusitis/rhinitis, and short term memory loss/confusion and the in-service TBI.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.	Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses service connection for glaucoma, epiphoria (tearing) of the right eye, headaches, sinusitis/rhinitis, and short term memory loss/confusion, and take any additional development as deemed necessary.

2.	Associate with the record any VA treatment records pertaining to the treatment of glaucoma, epiphoria (tearing) of the right eye, headaches, sinusitis/rhinitis, and short term memory loss/confusion for the period from November 2016.

3.	Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated him for glaucoma, epiphoria (tearing) of the right eye, headaches, sinusitis/rhinitis, and short term memory loss/confusion, or the appropriate authorizations so the RO can obtain these records on the Veteran's behalf.  The RO should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the electronic record.  All reasonable attempts should be made to obtain these records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. §3.159(e) (2017).

4.	Schedule the appropriate VA examination in order to assess the in-service TBI.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the current glaucoma disorder, epiphoria of the right eye, headache disorder, sinusitis/rhinitis, and/or short term memory loss/confusion (to include microvascular disease and/or Alzheimer's disease) is/are causally or etiologically related service, to specifically include the in-service TBI?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.	Readjudicate the claims of service connection for glaucoma, epiphoria (tearing) of the right eye, headaches, sinusitis/rhinitis, and short term memory loss/confusion.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





